                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

KENNETH D. LANGSTON                                                  PLAINTIFF

v.                                  No. 4:18-cv-00391-JM

TALECRIS PLASMA RESOURCES/GRIFOLS                                           DEFENDANT

                                           ORDER

       On October 23, 2018, the Court ordered Kenneth D. Langston to provide proof of service

of summons and complaint within ten days from the entry of that Order. Langston has not

complied. This action is therefore dismissed without prejudice.

       IT IS SO ORDERED this 31st day of May, 2019.



                                                   ________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
